Exhibit 10.6 THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of February 24, 2014 made by each direct and indirect subsidiary of DREW INDUSTRIES INCORPORATED, a Delaware corporation, (other than KINRO, INC., an Ohio corporation ("Kinro")), and LIPPERT COMPONENTS, INC., a Delaware corporation ("Lippert") (Kinro having since been merged into Lippert, with Lippert as the surviving corporation) (Lippert, the "Borrower")) that becomes a party hereto as a guarantor hereunder (each, a "Guarantor"), with and in favor of JPMORGAN CHASE BANK, N.A., a national association, as agent (in such capacity, the "Administrative Agent") for the Lenders (as defined in the Credit Agreement referred to below). Reference is hereby made to the Second Amended and Restated Credit Agreement dated as of November 25, 2008 (as amended, supplemented, or modified from time to time, the "Credit Agreement") among Lippert and Kinro as the Borrowers, the financial institutions party thereto as lenders (the "Lenders") and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity the "Administrative Agent"). Terms used herein as defined terms and not otherwise defined herein shall have the meanings given thereto in the Credit Agreement. Reference is further made to the Second Amended and Restated Subsidiary Guarantee Agreement dated as of November 25, 2008, (as thereafter amended and supplemented from time to time, the "Restated Subsidiary Guarantee") between the Guarantors and the Administrative Agent, which instrument the parties agree is being amended and restated hereby in its entirety. The Lenders have agreed to make Loans to the Borrower upon the terms and subject to the conditions specified in the Credit Agreement. The obligations of the Lenders to make Loans are conditioned on, among other things, the execution and delivery by each Guarantor hereunder of a guarantee agreement in the form hereof. The Lenders or either of them may also extend to the Borrower from time to time "Banking Services". "Banking Services" shall mean each and any of the following bank services provided or which may be provided to the Borrower by any Lender or any of its Affiliates: (a) credit cards for commercial customers (including, without limitation, "commercial credit cards" and purchasing cards), (b) stored value cards, (c) merchant processing services, (d) treasury management services (including, without limitation, controlled disbursement, automated clearinghouse transactions, return items, overdrafts and interstate depository network services) and (e) swaps or other hedging agreements or arrangements (including, but not limited to Hedging Agreements). "Banking Services Obligations" shall mean any and all obligations of the Borrowers or either of them, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor) in connection with Banking Services, to the extent such obligations are not obligations covered by the Credit Agreement. NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.01.
